Name: Commission Regulation (EEC) No 980/92 of 21 April 1992 laying down detailed rules for applying the aid scheme for the marketing in Martinique and Guadeloupe of rice produced in French Guiana
 Type: Regulation
 Subject Matter: economic policy;  plant product;  marketing;  America
 Date Published: nan

 Avis juridique important|31992R0980Commission Regulation (EEC) No 980/92 of 21 April 1992 laying down detailed rules for applying the aid scheme for the marketing in Martinique and Guadeloupe of rice produced in French Guiana Official Journal L 104 , 22/04/1992 P. 0031 - 0033 Finnish special edition: Chapter 3 Volume 41 P. 0214 Swedish special edition: Chapter 3 Volume 41 P. 0214 COMMISSION REGULATION (EEC) No 980/92 of 21 April 1992 laying down detailed rules for applying the aid scheme for the marketing in Martinique and Guadeloupe of rice produced in French GuianaTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), and in particular Article 3 (5) thereof, Whereas Article 3 (3) of Regulation (EEC) No 3763/91 institutes an aid scheme for the disposal and marketing in Guadeloupe and Martinique of rice produced in French Guiana, up to a maximum annual quantity of 8 000 tonnes of wholly milled rice equivalent; whereas this measure concerns both the marketing of products suitable for immediate consumption and the disposal of products intended for processing and consumption in the two overseas departments of destination; Whereas the aid is to be paid on the basis of annual contracts between producers in Guiana and natural or legal persons established in one or both of the departments of destination; whereas the Council has fixed the aid at 10 % of the value of the products delivered to the latter departments, and at 13 % of the said value where the Contracting Party producing the rice is an association or union of producers; Whereas it is necessary to determine the information which the contract must contain to ensure that the aid scheme is properly applied and to provide for contracts to be notified to the competent authorities before the beginning of the marketing period(s); Whereas the setting of the abovementioned quantity of 8 000 tonnes of wholly milled rice equivalent requires, firstly, the fixing of processing coefficients for paddy rice, husked rice and wholly milled rice, secondly, the determination of an annual period for the submission of aid applications to ensure equality of treatment of operators and, thirdly, the implementation where necessary of a mechanism for the pro-rata allocation of the aid at the end of the marketing year on the basis of the quantities actually disposed of or marketed; Whereas in order to fulfil the objective of the measure, the necessary steps must be taken to ensure that the products benefiting from the scheme are not re-consigned or re-exported from the overseas departments and do not benefit from export refunds; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. For the purposes of applying the aid scheme provided for in Article 3 (3) of Regulation (EEC) No 3763/91, 'annual contract' means a contract by which an operator, either a natural or legal person established in Guadeloupe and/or Martinique, undertakes, before the beginning of the marketing period, to dispose of or market in Guadeloupe and/or Martinique all or part of the rice production of a producer or a producers' association or union in Guiana. 2. For the purposes of applying the aid scheme in question: (a) 'disposal' means the supply of a product with a view to its milling or processing into a product fit for human consumption; (b) 'marketing' means the supply of a product fit for human consumption. Article 2 1. Operators as referred to in Article 1 who intend to submit an application for aid shall send the annual contract and all other relevant information to the competent authorities appointed by the French Government before the start of the marketing period(s). 2. The contract shall at the very least include the following information: (a) the business names of the Contracting Parties and their places of establishment; (b) the exact description of the product(s), in accordance with the combined nomenclature; (c) the quantities concerned; (d) the duration of the commitment and the schedule for disposal or marketing; (e) the packaging and presentation method and the information relating to transport (conditions and costs); (f) the exact delivery stage; (g) the contract delivery price. If the Contracting Party producing the rice is an association or union, the information at (a) shall include the details necessary to identify the legal person concerned. 3. The competent authorities shall assess the contracts for conformity with Article 3 (3) of Regulation (EEC) No 3763/91 and with this Regulation. They shall verify, in particular, that the contracts contain all the information specified in paragraph 2. They shall inform the operators if Article 5 is likely to be applied. Article 3 1. For the purpose of granting the aid, the value of the disposed of or marketed production to be taken into account shall be equivalent to that of a delivery at the port of unloading, unloaded onto the means of transport. 2. The value referred to in paragraph 1 shall be evaluated on the basis of the annual contract, the particular transport documents and any other supporting documents submitted to justify the aid application or produced at the request of the competent authorities. Article 4 1. The application for aid shall be submitted by the operator referred to in Article 1, in accordance with the Annex, during the period for the submission of applications fixed by the competent authorities. It shall concern the quantities actually disposed of or marketed during the marketing year. 2. After verifying the aid applications and attached supporting documents, the competent authorities shall pay the Community aid during the two months following the end of the period for submission of applications. Article 5 Where the overall quantity in respect of which aid is applied for exceeds the volume of 8 000 tonnes of wholly milled rice equivalent fixed in Article 3 (3) of Regulation (EEC) No 3763/91, the aid shall be paid to each applicant on a pro-rata basis for the quantities actually disposed of and marketed pursuant to the annual contract(s) and in accordance with the applicable rules. For the purposes of applying this Article, the coefficient for the processing of: - paddy rice into wholly milled rice is fixed at 0,45, - husked rice into wholly milled rice is fixed at 0,69, - semi-milled rice into wholly milled rice is fixed at 0,93. Article 6 1. Products receiving aid under this scheme shall not be eligible for refunds on exportation from French Guiana, Guadeloupe and Martinique. Member States shall take all the necessary measures to ensure that this provision is complied with. 2. The competent authorities shall take all the necessary inspection measures to ensure that the products receiving aid under this scheme are neither re-exported to third countries nor re-consigned to another part of the Community, except where it is proved that the aid has been repaid. Such measures shall include, in particular, unannounced physical checks. The Member State concerned shall notify the Commission of the measures taken to this effect. Article 7 For the purposes of booking EAGGF Guarantee Section expenditure incurred under the aid scheme, the rate to be applied shall be the agricultural conversion rate obtaining on 1 September preceding the marketing or disposal of the products in question. Article 8 Where aid has been paid out unduly, the competent authorities shall recover the sums paid out, with interest from the date on which the aid was paid out to the date on which it was actually recouped. The applicable rate of interest shall be that in force for analogous recovery operations under national law. The aid recouped shall be paid to the disbursing authorities or agencies and deducted by them from the expenditure financed by the European Agricultural Guidance and Guarantee Fund. Article 9 The French authorities shall, as necessary, adopt any additional arrangements needed to ensure that this Regulation is properly applied. They shall notify such arrangements to the Commission within the three months following the entry into force of this Regulation. Article 10 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 356, 24. 12. 1991, p. 1. ANNEX APPLICATION FOR AID - Product: - Marketing period: from to - Business name of producer or producer's organization: - Address for administrative purposes: (street, number, locality, telephone, telex): - Business name of the natural or legal person established in Martinique/Guadeloupe: Address for administrative purposes: Bank and account number to which the aid is to be paid: - Legal relationship between the operators (association contract): To be completed by the Member State (by product and by marketing period) Application received on: Amount (in national currency) A. ELIGIBLE EXPENDITURE 1. Quantities marketed: 2. Value of the production disposed of/marketed, delivered at port of unloading, unloaded onto means of transport: 3. Expenditure to be taken into consideration after assessment of the value indicated at 2 on the basis of supporting documents: 4. Coefficient of reduction 8 000 tonnes (quantity actually marketed) : 5. Eligible expenditure (4 Ã  3): 6. Aid percentage (10 % or 13 %): 7. Amount payable (5 Ã  6):